DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “at least one region of the plurality of regions is to receive at least between 0.1 and 3 DNA fragments per well.” It is unclear what “at least between” means because “at least” in understood as a minimum value and “between” is understood to provide both a minimum and a maximum value within a range. Does “at least between 0.1 and 3” mean not less than 0.1 or does it mean not less than 3 or something else? To advance prosecution, “at least between 0.1 and 3” is interpreted as not less than 0.1 and no more than 3. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, [0019] of the specification describes “engines” as including “any combination of hardware and programming to implement the functionalities of the respective engines”. If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-15 of the instant application are patentably indistinct from the respective claim 1-15 of co-pending application No. 16/603,476. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the instant application, claim 1 of co-pending application No. 16/603,476 also teaches a device, comprising: a region selection engine to determine a plurality of regions on a well plate, a number of wells in each region, and a location of each well in each region; and a dispense engine to determine a quantity of DNA concentrate to dispense in each well of the plurality of regions on the well plate, and the dispense engine to control a fluid dispense device to eject the quantity of DNA concentrate into each well of each region of the well plate, a quantity of DNA fragments in the DNA concentrate is unknown, wherein at least one region of the plurality of regions is to receive at least between 0.1 and 3 DNA fragments per well.

Regarding claim 3 of the instant application, claim 3 of co-pending application No. 16/603,476 also teaches that the fluid dispense device is removable.
Regarding claim 4 of the instant application, claim 4 of co-pending application No. 16/603,476 also teaches that the well plate, i.e. a lab on a chip, includes wells (such as the 288 wells described in 16/603,476). 
Regarding claim 5 of the instant application, claim 5 of co-pending application No. 16/603,476 also teaches that the region selection engine determines three or more regions on a well plate.
Regarding claim 6 of the instant application, claim 6 of co-pending application No. 16/603,476 also teaches that the well plate includes a number of wells in a region (wherein a "well plate" refers to a physical structure to house one or more reaction volumes, which are also referred to as "reaction wells" or simply "wells and the wells therefore a material). 
Regarding claim 7 of the instant application, claim of co-pending application No. 16/603,476 also teaches that the fluid dispensing device ejects DNA concentrate in droplets with a volume range of approximately 2 pL -to approximately 300 pL.
Regarding claim 8 of the instant application, claim of co-pending application No. 16/603,476 also teaches that the number of wells in each region is the same.

Regarding claim 10 of the instant application, claim 10 of co-pending application No. 16/603,476 also teaches a method for digital nucleic acid testing, comprising: dispensing, with a processor, in each well of a first region of a well plate, a first amount of DNA concentrate; dispensing, with a processor, in each well of a second region of the well plate, a second amount of DNA concentrate; dispensing, with a processor, in each well of a third region of the well plate, a third amount of DNA concentrate; dispensing, with a processor, in each well of a fourth region of the well plate, a fourth amount of DNA concentrate; dispensing, with a processor, in each well of a fifth region of the well plate, a fifth amount of DNA concentrate; dispensing, with a processor, in each well of a sixth region of the well plate, a sixth amount of DNA concentrate; and performing, with a processor, digital nucleic acid testing of the well plate, wherein the concentration of DNA in the DNA concentrate is unknown when dispensing (six regions of a well plate are filled with amounts of a DNA concentrate).
Regarding claim 11 of the instant application, claim 11 of co-pending application No. 16/603,476 also teaches that the first amount, the second amount, the third amount, the fourth amount, the fifth amount, and the sixth amount are in a range of approximately 2 pL to approximately 200 pL.
Regarding claim 12 of the instant application, claim 12 of co-pending application No. 16/603,476 also teaches dispensing in each well of a first region of a well plate a first amount of DNA concentrate comprises generating a control pulse 
Regarding claim 13 of the instant application, claim 13 of co-pending application No. 16/603,476 also teaches performing digital nucleic acid testing of the well plate comprises: heating the well plate for a certain time; and determining if a well of the well plate contains amplified DNA fragment.
Regarding claim 14 of the instant application, claim 14 of co-pending application No. 16/603,476 also teaches a non-transitory machine-readable storage medium comprising instructions executable by a processing resource to: determine a number of regions on a well plate; determine plurality of quantities of a DNA concentrate to dispense into each region of the well plate; and dispense via a fluid dispensing device a DNA concentrate at the plurality of quantities in the plurality of regions on the well plate, the fluid dispensing device to dispense DNA concentrate in volumes ranging from approximately 2 pL to approximately 200 uL.
Regarding claim 15 of the instant application, claim 15 of co-pending application No. 16/603,476 also teaches that the number of regions on a well plate is three (3) or more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (USPGpub 2016/0238623).
Regarding claim 10, Sun teaches a method for digital nucleic acid testing (see [0102] which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”), comprising:
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in at least six regions of a well plate differing amounts of DNA concentrate (see [0009]-[0016] and [1218]-[1220] which recites “a first user acquires biological samples, develops, extracts RNA, and processes RNA into cDNA. Additionally, the first user develops screening reagents The first user mixes up to 48 samples with real-time PCR Master Mix and loads (by dispensing) sample-master mix mixtures into the sample wells of the 48×48 Dynamic Array”), each amount of DNA concentrate having a volume less than 1 μL 
performing, by a processor, digital nucleic acid testing of the well plate (see [0027]-[0036]), 
wherein the concentration of DNA in the DNA concentrate is unknown (wherein the lack of knowledge of the concentration of DNA in a sample is not patently distinct from the prior art because knowledge of the concentration of a component to be detected or the lack thereof will not affect the manner in which this method is performed and the method will provide the same result based on the actual concentration whether the concentration of DNA in the DNA concentrate is known or unknown).
Regarding claim 11, Sun teaches the method according to claim 10 wherein six amounts dispensed in regions of a well plate are in a range of approximately 2 pL to approximately 1 μL (see claim 12 and [0124]).
Regarding claim 13, Sun teaches the method according to claim 10, wherein performing digital nucleic acid testing of the well plate (see [0102] which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”) comprises: 
heating the well plate for a duration of time (see [1151] and [1183]); and 
determining if a region of the well plate contains amplified DNA fragments (see [1209]-[1210]).

determine a number of regions on a well plate (see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes. The system further includes an image acquisition device coupled to the processor device. The image acquisition device is spatially disposed to capture at least one image of a portion of at least one of the well regions of the microfluidic device”, further see [0474]-[0476] which recite “a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types”. This therefore demonstrates that the processor is capable of determining the number of regions and the number of wells in a defined region and the location of each well in each region); 
determine plurality of quantities of a DNA concentrate to dispense into each region of the well plate (see [0124] which recites “samples and reagents are 
dispense via a fluid dispensing device a DNA concentrate at the plurality of quantities in the plurality of regions on the well plate, the fluid dispensing device to dispense DNA concentrate in volumes ranging from approximately 2 pL to approximately 1 μL (see claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”). 
Regarding claim 15, Sun teaches the method according to claim 14, wherein the number of regions on a well plate is three or more (see [1218] which recites “first user mixes up to 48 samples with real-time PCR Master Mix and loads sample-master mix mixtures into the sample wells of the 48×48 Dynamic Array”, thereby creating 48 sample regions on a well plate each region loaded with a sample master mix mixture).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (USPGpub 2016/0238623) in view of Chiu et al (USPGpub 2017/0175174).
Regarding claim 1, Sun teaches a device (referred to as a system for managing workflow related to processing of one or more microfluidic devices in [0009]), comprising: 
a region selection engine (referred to as a processor device in [0009]) to determine a plurality of regions on a well plate, a number of wells in each region, and a location of each well in each region (see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes”, further see [0474]-[0476] which recites a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each 
a dispense engine (referred to as a sample and reagent dispensing robot 2072 in [0124]) to determine a quantity of DNA concentrate under 1 μL to dispense in each well of the plurality of regions on the well plate, and the dispense engine to control a fluid dispense device to eject the quantity of DNA concentrate into each well of each region of the well plate, a quantity of DNA fragments in the DNA concentrate is unknown (see [1163] which recites “chambers with a volume of less than about 1 μl to about 1 nl are provided” and [0124] which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips” and claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”) 
wherein at least one region of the plurality of regions is to receive fragments (see [0011] which recites “portion of the at least one of the well regions may include a portion of an entity, e.g., protein, polynucleotide (e.g., DNA or RNA), cell, chemical, living tissue” portion of an DNA entity corresponds to a DNA fragment).
 	Sun does not explicitly teach a device wherein a region of a well plate receives between 0.1 and 3 DNA fragments per well. 
	In the analogous art of providing methods, devices, and systems for performing digital assays for the amplification and detection of nucleic acids, Chiu 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well plate receiving a single detectable DNA molecule or a plurality of detectable DNA molecules per well for the benefit of allowing the molecule to be detected (see [0127] of Chiu).
Regarding claim 5, the combination of Sun and Chiu teaches the device according to claim 1, wherein the region selection engine (processor device) determines three or more regions on a well plate (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate).
Regarding claim 6, the combination of Sun and Chiu teaches the device according to claim 1, wherein the well plate is a material (see [1411] which recites “each of the wells 4105 of substrate 4100 have channels leading from well 4105 to elastomeric block location 4107 within substrate 4100 for attaching an elastomeric 
Regarding claim 7, the combination of Sun and Chiu teaches the device according to claim 1, wherein the fluid dispensing device (i.e. sample and reagent dispensing robot 2072) ejects DNA concentrate in droplets with a volume range of approximately 2 pL - approximately 300 pL (see [0072] of Chiu). 
Regarding claim 8, the combination of Sun and Chiu teaches the device according to claim 1, wherein the number of wells in each region is the same (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate, by taking an image thereof and by dispensing a fluid thereon, wherein a number of wells in each region is the same).
Regarding claim 9, the device of claim 1, wherein the number of wells in each region differ (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate, by taking an image thereof and by dispensing a fluid thereon, wherein a number of wells in each region differs).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chiu as applied to claim 1 above, and further in view Chiou et al (USPGpub 2003/0086828).
Regarding claim 2, the combination of Sun and Chiu teaches the device according to claim 1. 
The combination of Sun and Chiu does not explicitly teach a device wherein a fluid dispense device is a fluid die with an ejection chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the print chip head with a nozzle of Chiou into the device taught by the combination of Sun and Chiu for the benefit of efficiently dispensing a fluid contained in a capillary tube through a nozzle (see [0033] of Chiou).
Regarding claim 3, the combination of Sun, Chiu and Chiou teaches the device according to claim 2, wherein the fluid dispense device is removable (see [0038] of Chiou which recites “by the disengagement of the protrusions 221 and the recesses 212, the tube assemblies 220 are replaceable”). 
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to make a fluid dispense device removable because the courts have rules that making a part separable is obvious (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose"). Therefore, if it were considered . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Chiu et al as applied to claim 1 above, and further in view of Drmanac et al (USPGpub 2014/0024544).
Regarding claim 4, the combination of Sun and Chiu teaches the device according to claim 1. 
The combination of Sun and Chiu does not explicitly teach a device wherein a well plate is a lab-on-chip device.
In the analogous art of providing methods, compositions or mixtures and apparatuses for analyses of single molecules of DNA, any long DNA fragment, mixture of fragments etc.,  Drmanac in [0166] recites “High-density multi-well plates or lab-on-a-chips with 64 reservoirs will allow for ultra-compact storage of the library”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lab on chip device of  Drmanac into the device taught by Sun for the benefit of allowing for ultra-compact storage of a library (see [0166] of Drmanac).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al as applied to claim 10 above, and further in view of Laurell et al (USPGpub 2005/0047962). 
Regarding claim 12, Sun teaches the method according to claim 10. 
Sun does not explicitly teach a method wherein dispensing in at least six regions of a well plate differing amounts of DNA concentrate comprises generating 
In the analogous art of providing methods and devices in a microscopic format for dispensing small amounts of solutions such as peptides, proteins and DNA mixtures that are to be chemically analyzed, Laurell teaches generating a control pulse (referred to as an actuation pulse in [0081]) to electrically actuate a fluid actuator (referred to as a piezoelectric element in [0081])  of a fluid dispense device (referred to as dispensing device in [0081]) to thereby dispense the differing amounts of DNA concentrate (see [0081] which recites “a dispensing device as described above, a target plate as described above having a number of target surfaces, and a control unit for delivering actuation pulses in a controlled manner to the piezoelectric element, such that precise amounts of liquid is deposited on the target surfaces at controlled points/intervals in time, allowing fluid to evaporate thereby enriching/increasing the concentration of sample molecules on said target surfaces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control pulse of Laurell into the method taught by Sun for the benefit of depositing precise amounts of liquid on the target surfaces at controlled points/intervals in time, allowing fluid to evaporate thereby enriching/increasing the concentration of sample molecules on said target surfaces (see [0081] of Laurell).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797